Per Curiam
James McGill, petitioner herein, has filed what he entitles “Verified Petition for a Writ of Certiorari to the Marion Criminal Court, Division One, and to the Clerk of the Marion Criminal Court, Division One.”
From an examination of such petition it appears that petitioner is attempting to have the action of the Marion Criminal Court, Division One, in denying his petition for writ of error coram nobis reviewed by this court.
The petition herein does not comply with any of the statutes or rules which establish the procedure for prosecuting appeals in this state.
Certiorari may be used in this court in aid of an appeal, but not as a substitute therefor. And where no appeal is pending as is the case here, a petition for a writ of certiorari should be denied. First Merchants Nat. Bank v. Crowley (1943), 221 Ind. 682, 50 N. E. 2d 918; Davis v. State (1946), 224 Ind. 162, 65 N. E. 2d 488; Lee v. Allen Circuit Court (1957), 237 Ind. 704, 146 N. E. 2d 551.
For the reasons above stated the petition herein is denied.
Achor, J., not participating because of illness.
Note. — Reported in 163 N. E. 2d 249.